Citation Nr: 1828239	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  17-30 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to an herbicide agent.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for chronic kidney disease, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus or secondary to exposure to an herbicide agent.




REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from November 1971 to October 1977, including in 1973 at Takhli Royal Thai Air Force Base (RTAFB). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran appeared and testified at an August 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has repeatedly contended that he was exposed to an herbicide agent that caused his diabetes while he was stationed at Takhli RTAFB.  He explained at the hearing and in previous correspondence that his duties included investigating and making reports on base-related casualties.  This is consistent with the service personnel records.  He specifically contends that these duties included interviewing security personnel at their posts along the perimeter of the base in connection with a casualty of an airman assigned to the security force squadron.  He testified that he was expected and permitted to investigate wherever was necessary, including along the perimeter of the base and the guard posts at which interviewees were stationed.

VA sought to verify the Veteran's contentions regarding his duties at Takhli RTAFB and received a response in May 2017.  In that response, it was determined that the historical information did not document or verify that the Veteran's duties involved locations in proximity to the perimeter of Takhli RTAFB.  It also found that there was no information to verify that any personnel had been killed or were casualties on the base perimeter during the Veteran's service at that base.  The Board ultimately finds that this response is insufficient.

The Veteran has not claimed that the casualty involving the security service member that required him to travel to the base perimeter and guard stations for interviews actually took place along the base perimeter.  Rather, he has credibly contended that his duties required him to interview security personnel along the perimeter to report on and investigate casualty.  

Given this credible testimony, the Board finds that VA should attempt to verify whether any of the casualties that were reported during the Veteran's service at Takhli RTAFB, no matter where on the base they occurred, including airmen with security-related occupational specialties or which would require them to perform duties along the perimeter of the base.

The Veteran seeks service connection for his bilateral upper extremity neuropathy, hypertension, and chronic kidney disease on a secondary basis to his diabetes mellitus.  These issues are inextricably intertwined with the issue of entitlement to service connection for diabetes mellitus and the Board is therefore not prepared to adjudicate the merits of those claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue ... Board must consider all potential theories of entitlement raised by the evidence).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a request to the JSRRC, NARA, or other appropriate body to verify whether any of the casualties that occurred at Takhli RTAFB during the Veteran's service at that base involved security personnel or those with an MOS with duties in proximity to the perimeter of the base.  All requests and responses should be associated with the claims file.  If any such verification is not possible, it should be so certified in the record.

2.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, send the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




